UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21654 Pioneer Floating Rate Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:November 30 Date of reporting period:July 1, 2014 to June 30, 2015 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Floating Rate Trust By (Signature and Title)/s/ Lisa Jones Lisa Jones, Chief Executive Officer & President DateAugust 20, 2015 Floating Rate Trust NRG ENERGY, INC. Ticker:NRGSecurity ID:629377508 Meeting Date: MAY 07, 2015Meeting Type: Annual Record Date:MAR 16, 2015 #ProposalMgt RecVote CastSponsor 1.1Elect Director E. Spencer AbrahamForForManagement 1.2Elect Director Kirbyjon H. CaldwellForForManagement 1.3Elect Director Lawrence S. CobenForForManagement 1.4Elect Director Howard E. CosgroveForForManagement 1.5Elect Director David CraneForForManagement 1.6Elect Director Terry G. DallasForForManagement 1.7Elect Director William E. HantkeForForManagement 1.8Elect Director Paul W. HobbyForForManagement 1.9Elect Director Edward R. MullerForForManagement 1.10Elect Director Anne C. SchaumburgForForManagement 1.11Elect Director Evan J. SilversteinForForManagement 1.12Elect Director Thomas H. WeidemeyerForForManagement 1.13Elect Director Walter R. YoungForForManagement 2Amend Executive Incentive Bonus PlanForForManagement 3Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 4Ratify KPMG LLP as AuditorsForForManagement END NPX REPORT
